Name: Commission Regulation (EU) NoÃ 144/2011 of 17Ã February 2011 amending Regulation (EU) NoÃ 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements Text with EEA relevance
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  international trade;  agricultural policy;  cooperation policy;  animal product;  health;  trade
 Date Published: nan

 18.2.2011 EN Official Journal of the European Union L 44/7 COMMISSION REGULATION (EU) No 144/2011 of 17 February 2011 amending Regulation (EU) No 206/2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Article 9(2)(b) thereof, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (2), and in particular the first subparagraph of Article 6(1) and Article 7(e) thereof, Whereas: (1) Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (3) applies to intra-Union trade in bovine animals. It provides that bovine animals for breeding and production must come from an officially enzootic-bovine-leukosis-free herd and if more than 12 months old, have reacted negatively to an individual test carried out during the 30 days prior to leaving the herd of origin and complying with the provisions of Annex D thereto. (2) Directive 64/432/EEC also sets out diagnostic tests to be used for brucellosis and the certification requirements for intra-Union trade in bovine animals for breeding and production. In addition, that Directive, as amended by Commission Decision 2008/984/EC (4), now includes fluorescence polarization assay as a standard diagnostic test. (3) Directive 2004/68/EC lays down the animal health requirements for the importation into, and transit through, the Union of live ungulates. Those requirements include specific animal health requirements for live ungulates which are to be based on the rules laid down in Union legislation for the diseases to which those animals are susceptible. (4) Directive 2004/68/EC also provides that specific conditions may be laid down for third countries for which equivalence has been formally recognised by the Union based on the official health guarantees provided by the third country concerned. (5) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (5) lays down the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. Annexes I and II thereto lay down lists of third countries, territories or parts thereof from which consignments of those animals and meat may be introduced into the Union. (6) In addition, Annex I to Regulation (EU) No 206/2010 sets out specific conditions for the introduction into the Union of domestic bovine animals intended for breeding and production, together with a model veterinary certificate for those animals, including Bubalus and Bison species, and their cross-breeds (BOV-X). (7) Special condition IVb of Annex I to Regulation (EU) No 206/2010 refers to territory with approved holdings recognised as having an official enzootic-bovine-leukosis (EBL) free status for the purposes of exports to the Union of live animals certified according to the model of certificate (BOV X). That special condition should be amended to take account of the provisions concerning officially enzootic-bovine-leukosis-free herds laid down in Directive 64/432/EEC. (8) Accordingly, specific condition IVb set out in Part 1 of Annex I to Regulation (EU) No 206/2010 and model of veterinary certificate (BOV-X) set out in Part 2 of that Annex should therefore be amended accordingly. (9) In addition, Part 6 of Annex I to Regulation (EU) No 206/2010 should be amended to take account of the flurorescence polarization essay diagnostic test set out in Directive 64/432/EEC. (10) Regulation (EU) No 206/2010 also provides that fresh meat introduced into the Union must satisfy the requirements set out in the appropriate veterinary certificate for that meat in accordance with the models set out in Part 2 of Annex II, taking into account any specific conditions or supplementary guarantees required for such meat. (11) Botswana has requested the authorisation to export to the Union de-boned and matured bovine meat of animals from the veterinary control zone 4a within the territory identified as BW-4 in column 2 of the table in Part 1 of Annex II to Regulation (EU) No 206/2010. (12) Requirements for imports of meat from third countries into the Union depend on the animal health status of the exporting third country, territory or part thereof. The World Organisation for Animal Health (OIE) determines the foot-and-mouth disease (FMD) status of its member countries and in May 2010 recognised the area in question as a FMD free zone where vaccination is not practised. Botswana has established an intensive surveillance zone of 10 km to segregate the disease free zone from other parts of that country. (13) Botswana should thus be authorised for the introduction into the Union of de-boned and matured bovine meat of animals from the disease free zone. Column 4 of the table in Part 1 of Annex II to Regulation (EU) No 206/2010 should therefore refer to model veterinary certificate BOV. Part 1 of Annex II to that Regulation should therefore be amended accordingly. (14) Annexes I and II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (15) It is necessary to provide for a transitional period in order to give Member States and the industry sufficient time to take the necessary measures to comply with the requirements laid down in Regulation (EU) No 206/2010, as amended by this Regulation, without any disruption to trade. (16) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EU) No 206/2010 are amended in accordance with the Annex to this Regulation. Article 2 For a transitional period until 31 May 2011, consignments of domestic bovine animals intended for breeding and/or production after import accompanied by a veterinary certificate in accordance with the Model BOV-X, as set out in Part 2 of Annex I to Regulation (EU) No 206/2010 before the amendments introduced by Article 1 of this Regulation, may continue to be introduced into the Union. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 321. (3) OJ 121, 29.7.1964, p. 1977. (4) OJ L 352, 31.12.2008, p. 38. (5) OJ L 73, 20.3.2010, p. 1. ANNEX The Annexes to Regulation (EU) No 206/2010 are amended as follows: (1) Annex I is amended as follows: (a) In Part 1, specific condition IVb is replaced by the following: IVb : recognised as having officially enzootic-bovine-leukosis (EBL)-free herds equivalent to the requirements set out in Annex D to Directive 64/432/EEC for the purposes of exports to the Union of live animals certified according to the model of certificate BOV X. (b) In Part 2, Model BOV-X is replaced by the following: Model BOV-X (c) In Part 6, the protocol for Brucellosis (Brucella abortus) (BRL) is replaced by the following: Brucellosis (Brucella abortus) (BRL) The serum agglutination test, complement fixation test, buffered brucella antigen test, enzyme-linked immunosorbent assays (ELISA) and fluorescence polarisation assay (FPA) shall be carried out according to Annex C to Directive 64/432/EEC. (2) In Annex II, Part 1, is replaced by the following: PART 1 List of third countries, territories and parts thereof (1) ISO code and name of third country Code of Territory Description of third country, territory or part thereof Veterinary certificate Specific conditions Closing date (2) Opening date (3) Model(s) SG 1 2 3 4 5 6 7 8 AL  Albania AL-0 Whole country  AR  Argentina AR-0 Whole country EQU AR-1 The Provinces of: Buenos Aires, Catamarca, Corrientes (except the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar) Entre RÃ ­os, La Rioja, Mendoza, Misiones, Part of NeuquÃ ©n (excluding territory included in AR-4), Part of RÃ ­o Negro (excluding territory included in AR-4), San Juan, San Luis, Santa Fe, Tucuman, Cordoba, La Pampa, Santiago del Estero, Chaco, Formosa, Jujuy and Salta, excluding the buffer area of 25 Km from the border with Bolivia and Paraguay that extends from the Santa Catalina District in the Province of Jujuy, to the Laishi District in the Province of Formosa BOV A 1 18 March 2005 RUF A 1 1 December 2007 RUW A 1 1 August 2010 AR-2 Chubut, Santa Cruz and Tierra del Fuego BOV, OVI, RUW, RUF 1 March 2002 AR-3 Corrientes: the departments of BerÃ ³n de Astrada, Capital, Empedrado, General Paz, Itati, MbucuruyÃ ¡, San Cosme and San LuÃ ­s del Palmar BOV RUF A 1 1 December 2007 AR-4 Part of RÃ ­o Negro (except: in Avellaneda the zone located north of the Provincial road 7 and east of the Provincial road 250, in Conesa the zone located east of the Provincial road 2, in El Cuy the zone located north of the Provincial road 7 from its intersection with the Provincial road 66 to the border with the Department of Avellaneda, and in San Antonio the zone located east of the Provincial roads 250 and 2) Part of NeuquÃ ©n (except in Confluencia the zone located east of the Provincial road 17, and in Picun LeufÃ º the zone located east of the Provincial road 17) BOV, OVI, RUW, RUF 1 August 2008 AU  Australia AU-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW BA  Bosnia and Herzegovina BA-0 Whole country  BH  Bahrain BH-0 Whole country  BR  Brazil BR-0 Whole country EQU BR-1 State of Minas Gerais State of EspÃ ­rito Santo; State of GoiÃ ¡s; State of Mato Grosso State of Rio Grande Do Sul, State of Mato Grosso Do Sul (except for the designated high surveillance zone of 15 Km from the external borders in the municipalities of Porto Murtinho, Caracol, Bela Vista, AntÃ ´nio JoÃ £o, Ponta PorÃ £, Aral Moreira, Coronel Sapucaia, Paranhos, Sete Quedas, JaporÃ £, and Mundo Novo and the designated high surveillance zone in the municipalities of CorumbÃ ¡ and LadÃ ¡rio). BOV A and H 1 1 December 2008 BR-2 State of Santa Catarina BOV A and H 1 31 January 2008 BR-3 States of ParanÃ ¡ and SÃ £o Paulo BOV A and H 1 1 August 2008 BW  Botswana BW-0 Whole country EQU, EQW BW-1 The veterinary disease control zones 3c, 4b, 5, 6, 8, 9 and 18 BOV, OVI, RUF, RUW F 1 1 December 2007 BW-2 The veterinary disease control zones 10, 11, 13 and 14 BOV, OVI, RUF, RUW F 1 7 March 2002 BW-3 The veterinary disease control zone 12 BOV, OVI, RUF, RUW F 1 20 October 2008 20 January 2009 BW-4 The veterinary disease control zone 4a, except the intensive surveillance buffer zone of 10 km along the boundary with the foot and mouth disease vaccination zone and wildlife management areas BOV F 1 [insert the date of application of present Regulation] BY  Belarus BY-0 Whole country  BZ  Belize BZ-0 Whole country BOV, EQU CA  Canada CA-0 Whole country BOV, OVI, POR, EQU, SUF, SUW, RUF, RUW G CH  Switzerland CH-0 Whole country * CL  Chile CL-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF CN  China CN-0 Whole country  CO  Colombia CO-0 Whole country EQU CR  Costa Rica CR-0 Whole country BOV, EQU CU  Cuba CU-0 Whole country BOV, EQU DZ  Algeria DZ-0 Whole country  ET  Ethiopia ET-0 Whole country  FK  Falkland Islands FK-0 Whole country BOV, OVI, EQU GL  Greenland GL-0 Whole country BOV, OVI, EQU, RUF, RUW GT  Guatemala GT-0 Whole country BOV, EQU HK  Hong Kong HK-0 Whole country  HN  Honduras HN-0 Whole country BOV, EQU HR  Croatia HR-0 Whole country BOV, OVI, EQU, RUF, RUW IL  Israel IL-0 Whole country  IN  India IN-0 Whole country  IS  Iceland IS-0 Whole country BOV, OVI, EQU, RUF, RUW KE  Kenya KE-0 Whole country  MA  Morocco MA-0 Whole country EQU ME  Montenegro ME-0 Whole country BOV, OVI, EQU MG  Madagascar MG-0 Whole country  MK  Former Yugoslav Republic of Macedonia (4) MK-0 Whole country OVI, EQU MU  Mauritius MU-0 Whole country  MX  Mexico MX-0 Whole country BOV, EQU NA  Namibia NA-0 Whole country EQU, EQW NA-1 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east BOV, OVI,RUF, RUW F and J 1 NC  New Caledonia NC-0 Whole country BOV, RUF, RUW NI  Nicaragua NI-0 Whole country  NZ  New Zealand NZ-0 Whole country BOV, OVI, POR, EQU, RUF, RUW, SUF, SUW PA  Panama PA-0 Whole country BOV, EQU PY  Paraguay PY-0 Whole country EQU PY-1 Whole country except for the designated high surveillance zone of 15 Km from the external borders BOV A 1 1 August 2008 RS  Serbia (5) RS-0 Whole country BOV, OVI, EQU RU  Russia RU-0 Whole country  RU-1 Region of Murmansk, Yamolo-Nenets autonomous area RUF SV  El Salvador SV-0 Whole country  SZ  Swaziland SZ-0 Whole country EQU, EQW SZ-1 Area west of the red line  fences which extends northwards from the river Usutu to the frontier with South Africa west of Nkalashane, BOV, RUF, RUW F 1 SZ-2 The veterinary foot and mouth disease surveillance and vaccination control areas as gazetted as a Statutory Instrument under legal notice number 51 of 2001 BOV, RUF, RUW F 1 4 August 2003 TH  Thailand TH-0 Whole country  TN  Tunisia TN-0 Whole country  TR  Turkey TR-0 Whole country  TR-1 The provinces of Amasya, Ankara, Aydin, Balikesir, Bursa, Cankiri, Corum, Denizli, Izmir, Kastamonu, Kutahya, Manisa, Usak, Yozgat and Kirikkale EQU UA  Ukraine UA-0 Whole country  US  United States US-0 Whole country BOV, OVI, POR, EQU,SUF, SUW, RUF, RUW G UY  Uruguay UY-0 Whole country EQU BOV, A 1 1 November 2001 OVI A 1 ZA  South Africa ZA-0 Whole country EQU, EQW ZA-1 The whole country except:  the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, in the district of Ingwavuma of the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and,  the district of Camperdown, in the province of KwaZulu-Natal, BOV, OVI, RUF, RUW F 1 ZW  Zimbabwe ZW-0 Whole country  * = Requirements as in accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132).  = No certificates are laid down and fresh meat imports are prohibited (except for those species where indicated in the line comprising the entry for the whole country). No offal is authorised for introduction into the Union (except, in the case of bovine species, diaphragm and masseter muscles). (1) Without prejudice to specific certification requirements provided for in Union agreements with third countries. (2) Meat from animals slaughtered on or before the date set out in column 7 may be imported into the Union for 90 days from that date. Consignments carried on vessels on the high seas may be imported into the Union if certified before the date set out in column 7 for 40 days from that date.(N.B.: no date in column 7 means that there are no time restrictions). (3) Only meat from animals slaughtered on or after the date set out in column 8 may be imported into the Union (no date in column 8 means that there are no time restrictions). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo which is at present under international administration pursuant to United Nations Security Council Resolution 1244 of 10 June 1999 * = Requirements as in accordance with the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132).  = No certificates are laid down and fresh meat imports are prohibited (except for those species where indicated in the line comprising the entry for the whole country). 1  Category restrictions: No offal is authorised for introduction into the Union (except, in the case of bovine species, diaphragm and masseter muscles).